Exhibit 10.6

Swift Transportation Company

2200 S. 75th Avenue

Phoenix, Arizona 85043

April 9, 2017

Mr. Jerry C. Moyes

2710 E Old Tower Rd.

Phoenix, AZ 85034

Dear Jerry:

As you know, concurrently herewith, Swift Transportation Company (to be renamed
Knight-Swift Transportation Holdings Inc.) (the “Company”), Knight
Transportation, Inc. (“Rook”), and Bishop Merger Sub, Inc., a wholly owned
Subsidiary of the Company (“Merger Sub”), are entering into an Agreement and
Plan of Merger, dated as of the date hereof (as amended, modified or
supplemented from time to time, the “Merger Agreement”), pursuant to which the
parties thereto have agreed to effect a business combination by means of (i) an
amendment and restatement of the certificate of incorporation of the Company and
(ii) a subsequent merger of Merger Sub with and into Rook (the “Merger”).

This letter agreement (this “Agreement”) between you and the Company amends and
restates, effective as of, and conditioned upon the occurrence of, the effective
time of the Merger (the “Effective Time”), that certain retirement letter
agreement, dated September 8, 2016, between you and the Company (the “Previous
Agreement”). Effective as of, and conditioned upon the occurrence of, the
Effective Time, the Previous Agreement will be amended, restated, and superseded
in its entirety by the terms set forth herein. In the event that the Merger
Agreement shall be terminated in accordance with its terms prior to the
Effective Time, this Agreement shall thereupon terminate.

 

1. Title. During the Term (as defined herein), you will serve in the
non-executive consulting role of Senior Advisor to the Executive Chairman and
the Vice Chairman of the Company.

 

2.

Duties. In your capacity of Senior Advisor to the Executive Chairman and the
Vice Chairman, you will provide such advice to the Executive Chairman and the
Vice Chairman of the Company on the transition of the Company and Rook and the
operation of the businesses of the Company and its affiliates (including in
particular businesses of the Company prior to the Effective Time) as may be
requested by the Executive Chairman or the Vice Chairman, and you will undertake
such projects as may be mutually agreed by you and the Executive Chairman, Vice
Chairman or the Board of Directors of the Company (the “Board”). As a
non-employee, you will not have any personnel of the Company or any of its
affiliates reporting to you and you will not authorize decisions for the Company
or any of its affiliates (including hiring or firing any personnel), sign
documents on behalf of the



--------------------------------------------------------------------------------

  Company or any of its affiliates, or bind the Company or any of its affiliates
except as specifically approved by the Board.

 

3. Presence at Company Locations. During the Term, you will be provided
exclusive use of your previous office at the Company (the “Office”). During the
Term, you will be welcome at all Company locations; provided that you provide
reasonable advance notice to the Executive Chairman or Vice Chairman of the
Company prior to visiting any Company location other than the Office and comply
with reasonable protocols applicable to such visits.

 

4. Company Communications. During the Term, you will continue to receive such
information prepared by management for the Executive Chairman and Vice Chairman.
During the Term, you will also receive reports and other information consistent
with that provided to directors, and you will have the opportunity to meet at
your reasonable request with the CEO, CFO, or other members of management to
discuss the Company’s progress. You will hold the information in the reports and
briefings and other information you receive from the Company or any of its
affiliates confidential in accordance with your fiduciary obligations as a
director and Section 5.12 of that certain Stockholders Agreement dated as of the
date hereof and entered into by and among you, the Company and the other parties
thereto (as amended, modified or supplemented from time to time, the
“Stockholders Agreement”).

 

5. Duties, Term, and Compensation.

 

  5.1. As a non-employee, you will be an independent contractor, and the Company
will not withhold taxes from your payments. You agree to be responsible for all
taxes and similar payments arising out of any of your activities contemplated by
this Agreement after your retirement, including, without limitation, federal,
state, and local income tax, social security tax (FICA), self-employment taxes,
unemployment insurance taxes, and all other applicable taxes, fees, and
withholding. Upon request, you will provide us with your federal tax
identification number and any other necessary information required by the
Company to comply with applicable tax and other laws pertaining to your
engagement as an independent contractor.

 

  5.2. Your consulting activities will be to provide such advice and service as
may be requested by the Board, the Executive Chairman or Vice Chairman and are
consistent with the activities of a senior executive. The services are not
expected to be full time and will be provided at times and in manners as may be
mutually agreed. In addition, subject to reimbursement of your reasonable
expenses, including attorney’s fees and costs, you will offer reasonable
cooperation with the Company in any litigation or administrative proceeding or
investigation to which the Company or any of its affiliates is a party, unless
you are advised by counsel that your cooperation would present a conflict of
interest, be unlawful, or otherwise be adverse to your interests.

 

  5.3. The initial term of the consulting arrangement will be for the period
beginning at the Effective Time and continuing through December 31, 2019 (the
“Term”). The Term may be extended in one-year increments upon the mutual
agreement of the parties.

 

2



--------------------------------------------------------------------------------

  5.4. With respect to the aggregate of 94,418 of your outstanding stock options
that are currently unvested and with exercise prices of $23.30 and $24.84, you
will continue to vest in such stock options during the Term as if your
employment continued and you will be permitted to exercise such stock options
when vested through the end of the Term; provided that, at the end of the Term,
vesting will cease and such stock options not exercised will be cancelled and
forfeited for no consideration. Any performance units will continue to vest in
accordance with the terms of the grant, as if your employment continued.

 

  5.5. During the Term, (a) your consulting fee will be paid monthly in cash at
the rate of $200,000 per month, (b) you will not participate in any of the
annual or long-term incentive plans of the Company or any of its affiliates or
contributions to the retirement plan by the Company or any of its affiliates,
and (c) you will be offered COBRA coverage until June 30, 2018, subject to your
having made a timely election and making timely payments of required costs. The
payments and coverage under this Section 5.5 will not be subject to early
termination or reduction for any reason other than breach (after not less than
30 days’ notice and opportunity to cure during such 30 days) of this Agreement
by you, and the consulting payments will be payable to your spouse or estate in
the event of your death or disability. During the Term, your service as a
non-employee director of the Company will not be separately compensated.

 

  5.6. The terms described herein and in the Previous Agreement are in complete
satisfaction of all claims you may have in respect of your employment by the
Company and its affiliates, and the terms hereof are your sole and exclusive
remedy in lieu of any other remedies at law, in equity, or under policies of the
Company or any of its affiliates with respect to severance or termination of
employment.

 

6. Expense Reimbursement. Reasonable, out-of-pocket business expenses incurred
with the approval of the Executive Chairman or Vice Chairman in connection with
the performance of your duties hereunder will be reimbursed by the Company in
accordance with the Company’s expense reimbursement policy.

 

7. Industry and Other Events. We anticipate that you will be invited to
industry, investment banking, vendor, and other events. To prevent any external
confusion as to the Company’s corporate policies or views and conflicting or
overlapping speaking appearances, you will provide reasonable notice to the
Executive Chairman or the Vice Chairman if you intend to appear as a speaker at
any such event and you will forego speaking if requested. If you attend any such
events, your presence at any event will be either personal or as a member of the
Board of Directors and not as a spokesman for the Company or any of its
affiliates. Consistent with Regulation FD, you will not make any statements with
regard to the earnings expectations or other material, non-public information
regarding the Company or any of its affiliates, and you will not meet with the
Company’s current or potential investors in “one-on-one” or similar situations
without the prior approval of the Executive Chairman or the Vice Chairman.

 

3



--------------------------------------------------------------------------------

8. Post-Retirement Matters.

 

  8.1. In recognition of your many years of leadership of the Company, you
acknowledge that (i) you perform services of a unique nature for the Company
that are irreplaceable and that your performance of such services for a
competing business will result in irreparable harm to the Company, (ii) you have
had and will gain access to confidential information from the date hereof and
ending at the end of the Term, and you will continue to have access to such
confidential information thereafter which, if disclosed, would unfairly and
inappropriately assist in competition against the Company or any of its
affiliates, (iii) in the course of your employment by a competitor, you would
inevitably use or disclose such confidential information, (iv) the Company and
its affiliates have substantial relationships with their customers, and you have
had access to these customers, and (v) you have generated and will continue to
generate goodwill for the Company and its affiliates. The foregoing
representations shall be applicable with respect to enforcement of any
provisions of Section 8 hereof and no other purpose. Accordingly, subject to the
Company’s compliance with this Agreement, during the Term and for a period of
two (2) years thereafter, you will not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in material competition with the Company or any of its
subsidiaries or affiliates in any locale of any country in which the Company
conducts business. The foregoing shall not prohibit activities consistent with
or reasonably ancillary to those conducted by your affiliates, which for this
purpose shall be deemed to include, without limitation, Central Freight Lines,
Inc. and its affiliates, on the date hereof. This will also not prohibit you
from being a passive owner of not more than one percent (1%) of the equity
securities of a publicly traded corporation engaged in a business that is in
competition with the Company or any of its subsidiaries or affiliates, so long
as you have no active participation in the business of such corporation.

 

  8.2.

In addition, subject to the Company’s compliance with this Agreement, during the
Term and for a period of two (2) years thereafter, you will not, except in the
furtherance of your duties for the Company, directly or indirectly, individually
or on behalf of any other person or entity, (a) solicit, aid or induce any
customer of the Company or any of its affiliates to purchase goods or services
then sold by the Company or any of its affiliates from another person or entity
or assist or aid any other person or entity in identifying or soliciting any
such customer, in a manner that would violate Section 8.1, (b) solicit, aid or
induce any employee of the Company or any of its affiliates to leave such
employment or to accept employment with any other person or entity unaffiliated
with the Company or hire or retain any such employee or take any action to
materially assist or aid any other person or entity in identifying, hiring or
soliciting any such employee, provided that an employee shall be deemed covered
by this Section 8.2 while so employed and only for a period of 90 days
thereafter and you shall not be prohibited from soliciting, employing, or
retaining any person who is related to you by blood, marriage, or adoption, or
(c) interfere, or aid or induce any other person or entity in interfering, with
the relationship between the Company or any of its affiliates and any of their
respective vendors, joint

 

4



--------------------------------------------------------------------------------

  venturers or licensors. Notwithstanding the foregoing, you may serve as an
employment reference for any employees leaving the Company.

 

  8.3. You and the Company also agree as follows: You will not disparage the
Company, its current or former executive officers or directors, and the Company
agrees that the Company and its executive officers and directors will not, while
employed by the Company or serving as a director of the Company, disparage you,
your family, or any of your affiliates or representatives. For the avoidance of
doubt, this will not apply to truthful statements in response to legal process,
required governmental testimony or filings, or administrative or arbitral
proceedings, or to statements made (a) in the good faith belief that they are
necessary or appropriate to make in connection with performing one’s duties and
obligations to the Company, or (b) to the Board.

 

9. Miscellaneous.

 

  9.1. This Agreement may be executed in counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

 

  9.2. The Company will indemnify you and hold you harmless to the maximum
extent permitted under the By-Laws of the Company as in effect from time to time
against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including reasonable attorney’s fees),
losses, and damages resulting by reason of the fact that you are or were a
director or officer of the Company, or are or were a director or officer of the
Company serving at the request of the Company as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise.

 

  9.3. The Company will cover you under directors’ and officers’ liability
insurance both during and, while potential liability exists, after the Term in
the same amount and to the same extent as the Company covers its other officers
and directors.

 

  9.4. Except for claims relating to the obligations set forth herein and in the
Previous Agreement, which shall survive the Effective Time and remain
enforceable, effective as of the Effective Time, each of the Company and its
controlled affiliates (on the one hand) and you (on the other hand) waives,
releases, and forever discharges any and all claims arising on or prior to the
date hereof against the other party of every kind and character whatsoever,
whether known or unknown, provided that the waiver, release and discharge by the
Company and its controlled affiliates will only apply to claims in your capacity
as an employee or director of the Company prior to the date hereof.
Notwithstanding anything to the contrary herein, you are not waiving, releasing,
or discharging any claim or right to indemnification as an employee, agent,
officer, or director of the Company pursuant to the By-Laws, the Company’s
charter, any existing indemnification agreement or Board policy, or applicable
provisions of the Delaware General Corporation Law.

 

5



--------------------------------------------------------------------------------

  9.5. The parties acknowledge and agree that remedies at law for a breach or
threatened breach of any of the provisions hereof would be inadequate and, in
recognition of this fact, each agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the other party, without
posting any bond or other security, shall be entitled to obtain equitable relief
in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction or any other equitable remedy which may then be
available, without the necessity of showing actual monetary damages.

 

  9.6. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by you and by an officer or director designated by the Board. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. This Agreement and
(to the extent referenced herein) the Merger Agreement and the Stockholders
Agreement sets forth the entire agreement of the parties hereto in respect of
the subject matter contained herein and supersedes any and all prior agreements
or understandings between you and the Company with respect to the subject matter
hereof. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. Notwithstanding anything in this
Agreement to the contrary, until the Effective Time, this Agreement may not be
amended, supplemented, restated, modified, waived or terminated (and the Company
may not agree to any of the foregoing) without the prior written consent of Rook
(it being expressly agreed that Rook shall be a third party beneficiary of this
sentence).

 

  9.7. The provisions of this Agreement shall be deemed severable. The
invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.

 

  9.8.

This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto, shall be governed by and construed in accordance
with the laws of the State of Delaware (without regard to its choice of law
provisions). Any dispute under this Agreement shall be resolved only in the
federal or state court with appropriate jurisdiction located in Maricopa County,
Arizona. With respect to any dispute, the applicable Arizona court required by
the preceding sentence, shall be referred to herein as the “Applicable Court.”
In that context, and without limiting the generality of the foregoing, each of
the parties hereto irrevocably and unconditionally (a) submits in any proceeding
relating to this Agreement, or for the recognition and enforcement of any
judgment in respect thereof (a “Proceeding”), to the exclusive jurisdiction of
the Applicable Court, and appellate courts having jurisdiction of appeals from
the foregoing, and agrees that all claims in respect of any such Proceeding
shall be heard and

 

6



--------------------------------------------------------------------------------

  determined in the Applicable Court, (b) consents that any such Proceeding may
and shall be brought in such courts and waives any objection that you or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or your employment by
the Company or any affiliate of the Company, or your or the Company’s
performance under, or the enforcement of, this Agreement, (d) agrees that
service of process in any such Proceeding may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party at your or the Company’s address as
provided to the other party in connection with this Agreement, and (e) agrees
that nothing in this Agreement shall affect the right to effect service of
process in any other manner permitted by the laws of the State of Delaware or
Arizona. The parties acknowledge and agree that in connection with any dispute
hereunder, each party shall pay all of its own costs and expenses, including,
without limitation, its own legal fees and expenses.

Jerry, we look forward to continuing your long and successful legacy at the
Company together. This Agreement is effective as of the Effective Time. Please
signify your agreement with the terms herein by acknowledging below.

****Signature Page Follows****

 

7



--------------------------------------------------------------------------------

****Signature Page to Amended and Restated Consulting Letter****

 

Very truly yours, SWIFT TRANSPORTATION COMPANY By:   /s/ Virginia Henkels Name:
  Virginia Henkels Title:  

Executive Vice President, Chief

Financial Officer and Treasurer

JERRY C. MOYES /s/ Jerry C. Moyes

 

8